Citation Nr: 1821282	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-34 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for neck condition.

2.  Entitlement to service connection for loss of muscle of right arm.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

4.  Entitlement to service connection for loss of immune system.

5.  Entitlement to service connection for blood disorder.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for headaches/migraines.

8.  Entitlement to service connection for acid reflux.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for loss of balance.

11.  Entitlement to service connection for a dental disability, claimed as loss of teeth.

12.  Entitlement to service connection for skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2013 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In the September 2013 rating decision, the RO denied service connection for acute sinusitis, peripheral neuropathy of the right upper extremity, skin condition, and hearing loss.

In the September 2014 rating decision, the RO denied service connection for acid reflux, headaches/migraines, loss of balance, loss of immune system, loss of muscle right arm, loss of teeth, neck condition, and blood disorder.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is associated with the claims file.

A claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO typically adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for adjudication or additional referral to the applicable VA medical facility, as appropriate.  38 C.F.R. § 19.9 (b) (2017). 

The issue of service connection for skin condition, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's neck condition is not related to his active service and was not caused or aggravated by a service connected disability.

2.  The Veteran's right arm disability, claimed as loss of muscle of right arm and/or peripheral neuropathy of the right upper extremity, is not related to his active service and was not caused or aggravated by a service connected disability.

3.  The Veteran's loss of immune system is not related to his active service and was not caused or aggravated by a service connected disability.

4.  The Veteran's blood disorder is not related to his active service and was not caused or aggravated by a service connected disability.

5.  The Veteran's sinusitis is not related to his active service and was not caused or aggravated by a service connected disability.

6.  The Veteran's headaches are not related to his active service and was not caused or aggravated by a service connected disability.

7.  The Veteran's acid reflux is not related to his active service and was not caused or aggravated by a service connected disability.

8.  The Veteran's bilateral hearing loss is not related to his active service and was not caused or aggravated by a service connected disability.

9.  The Veteran's loss of balance is not related to his active service and was not caused or aggravated by a service connected disability.

10.  The Veteran does not have a dental disorder for which service-connected compensation is payable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neck disability have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for loss of muscle of right arm have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for loss of immune system have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for blood disorder have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

6.  The criteria for service connection for sinusitis have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

7.  The criteria for service connection for headaches have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

8.  The criteria for service connection for acid reflux have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

9.  The criteria for service connection for bilateral hearing loss have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2017).

10.  The criteria for service connection for loss of balance have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

11.  The criteria for service connection for dental disability for compensation purposes have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.381, 4.150, 17.161 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Specific chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

With regard to these specific chronic diseases subject to presumptive service connection, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C. §§ 1111, 1137 (2013); 38 C.F.R. § 3.304 (b)(2017).

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.


III.  Service Connection - Neck Disability

The Veteran is seeking service connection for a neck disability.

In this case, VA has not provided the Veteran with a VA examination and/or opinion regarding the issue of direct service connection.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Board finds that the evidence does not establish that the Veteran sustained a neck injury in service or has residuals of such an injury now.  The Veteran's service treatment records are silent with regard to a neck injury during his military service.  He testified that he dislocated his shoulder during basic training and his drill sergeant had to put a boot on his neck to put his shoulder back into place.  He felt that this caused nerve impingement with pain, numbness, and limitation of motion.  The record does not reflect any injury to the Veteran's neck during basic training.  Furthermore, his neck was specifically examined in April 1973 following a fall from a ladder that resulted in a low back injury and, at that time, he had full range of motion of the cervical spine and no complaints of neck stiffness.  No cervical spine abnormality was seen on x-ray.  This medical evidence obtained approximately a year after the described injury is more probative than the Veteran's testimony several decades later while seeking service connection benefits.  As such, the Board finds no evidence establishing an in-service neck injury to which his current complaints have been or could be attributed.  This is insufficient to warrant the need to provide a medical examination as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  As such, an opinion on direct service connection is not necessary.

The Veteran has also argued that his current neck complaints are secondary to his service connected right shoulder condition.  The record does not show a current diagnosis of a neck disability, but the Veteran has reported neck pain and stiffness during the pendency of this appeal.  He is also service connected for right shoulder impingement.  Thus, VA obtained an August 2014 medical opinion.  This examiner reviewed the available records and opined that the claimed neck conditions was less likely than not proximately due to or the result of his right shoulder disability, noting that there was no evidence of a cervical spine diagnosis, the Veteran's recent complaint of neck pain could not be associated with a right shoulder injury 41 years earlier, and current right shoulder x-rays showed only mild degenerative changes consistent with natural aging.  This is adequate for VA purposes.

The Veteran has linked his current neck complaints to his service connected right shoulder impingement.  The record confirms that he worked as a corpsman during his active duty service.  Nevertheless, he testified that he had not worked in the medical field since separation.  By contrast, the August 2014 medical examiner is a physician with more extensive medical training and current experience.  This rendered this examiner's opinion more probative evidence.  As such, the weight of the evidence is against a finding of a medical nexus.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for neck disability and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Service Connection - Right Arm Conditions

The Veteran is seeking service connection for weakness and loss of muscle of the right arm and for peripheral neuropathy of the right upper extremity.

During the pendency of this claim, the Veteran has been diagnosed with right shoulder impingement and ulnar neuropathy/nerve entrapment.  A November 2001 private treatment record noted elbow pain and an examination of the Veteran was consistent with ulnar neuritis.  In a September 2012 letter, Dr. M.S.I. stated that the Veteran had severe right ulnar nerve entrapment causing pain and weakness in the right arm muscles.  The Veteran's pain radiated from the brachioplexus right at the posterior aspect of the resected clavicle to the little finger and ring finger, which were numb most of the time.  In his March 2013 statement, the Veteran reported that the pain from his right shoulder had moved down his right arm to the elbow.  As such, the Veteran has been diagnosed with right shoulder impingement, for which he is already service connected, and ulnar neuritis/neuropathy/nerve entrapment.  These diagnoses account for his reported right arm symptoms claimed as weakness and loss of muscle of the right arm and peripheral neuropathy of the right upper extremity.

The Veteran has associated his current right arm symptoms, diagnosed as ulnar neuritis/neuropathy/nerve entrapment, with his right shoulder impingement in service.  As such, a VA medical opinion was obtained in September 2013.  This examiner reviewed the available records and opined that the diagnosed ulnar nerve entrapment was less likely than not proximately due to or the result of his right shoulder disability.  This examiner noted that shoulder impingement syndrome (SIS) refers to a combination of shoulder symptoms, examination findings, and radiologic signs attributable to the compression of structures around the glenohumeral joint that occur with shoulder elevation.  Such compression causes persistent pain and dysfunction.  The Board therefore finds that the Veteran's pain is a symptom of his service connected right shoulder impingement and not a separate disability.  The Veteran also has right ulnar nerve entrapment.  The September 2013 VA examiner noted that the ulnar nerve has no association with the glenohumeral joint and impingement syndrome does not cause ulnar entrapment.  Instead, the ulnar nerve is derived from the anterior rami of the C8 and T1 spinal nerves with a variable contribution from C7.  These contributing fibers are initially carried in the lower trunk and medial cord of the brachial plexus with the ulnar nerve arising in the proximal axilla. In the upper arm, the ulnar nerve lies in close proximity to the brachial artery and the median nerve.  It has no branches above the elbow.

Again, the Veteran has linked his current right arm complaints to his service connected right shoulder impingement.  The record confirms that he worked as a corpsman during his active duty service.  Nevertheless, he testified that he had not worked in the medical field since separation.  By contrast, the September 2013 medical examiner is a physician with more extensive medical training and current experience.  This rendered this examiner's opinion more probative evidence.  As such, the weight of the evidence is against a finding of a medical nexus.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for weakness and loss of muscle of the right arm and peripheral neuropathy of the right upper extremity.  His appeal as to these issues must be denied.  There is no reasonable doubt to be resolved as to either issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


V.  Loss of Immune System, & Blood Disorder

The Veteran is also seeking service connection for loss of immune system, and blood disorder that he has associated with cleaning tents in service.

Post service medical records also show a diagnosis of immunodeficiency disorder.  He has reported that blood work showed B cell deficiency which affected his T cells' ability to fight infections.  It is unclear whether this is a separate condition or evidence of his immunodeficiency disorder.

Again, no examination was provided with regard to these issues.  Here, the evidence does not establish loss of immune system or a blood disorder during service.  The service treatment records are silent for complaint of, treatment for, or a diagnosis of these conditions during his active duty service.  The Veteran attributes his immune deficiency and blood disorder to cleaning dirty tents during service.  The Veteran initially hypothesized that these tents, which had been in Vietnam, may have been covered with herbicide agents, such as Agent Orange.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era and is therefore not entitled to the presumption of herbicide exposure.  Instead, such exposure must be affirmatively shown.  He has not provided any evidence corroborating that claim.  In a January 2011 buddy statement, R.D.H. confirmed that their company had been assigned to clean tents and equipment returned from Vietnam on several occasions, noting that these tents were filthy and that he would not be surprised to learn that cleaning these tents had exposed them to hazardous chemicals.  Neither he nor the Veteran has specifically identified any such chemicals.  Later records indicate that R.D.H. is currently a registered nurse specializing in oncology and hematology, but his letter did not contain and statements that may be construed as a medical opinion.  Without an identified chemical, any medical opinion sought would necessarily be speculative and of no probative value for VA purposes.  As there is no competent and credible evidence establishing the requisite injury, disease, or event during service to which the current condition can be linked.  As such, no examination is necessary.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. 79 (2006).

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for loss of immune system and blood disorder.  Thus, his appeals as to these claims must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).


VI.  Sinusitis

The Veteran is seeking service connection for chronic sinusitis.

The medical records show a current diagnosis of recurrent sinusitis dating back to December 1999.  Additionally, the Veteran was treated for sinusitis in July 1973 during service.

The Veteran underwent a VA sinusitis examination in October 2012 in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation; then provided a medical nexus opinion with rationale.  Therefore, this examination is adequate for VA purposes.  This examiner noted that the Veteran had recently quit smoking after a forty year history of smoking 1/3 pack per day.  The October 2012 VA examiner found that the Veteran's in-service sinusitis was acute and resolved during active military service without sequelae, as evidenced by no additional treatment records during active service and normal separation examination.  This examiner also found that the Veteran's current chronic sinusitis was not caused by his episode of acute sinusitis in service and instead noted an onset of chronic sinusitis in 2006 after fungal exposure.  This current chronic sinusitis was not caused by the episode of acute sinusitis in service.

In September 2013 the Veteran underwent another VA sinusitis examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation; then provided a medical nexus opinion with rationale.  Therefore, this examination is adequate for VA purposes.  This examiner also found that the Veteran's current sinusitis was less likely than not incurred in or caused by his military service.  Again, this examiner found that the Veteran's in-service acute sinusitis had resolved by the time of his separation from service and he did not meet the diagnostic criteria for chronic sinusitis.  

To the extent that the Veteran himself argues that his sinusitis dated back to his military service, the Board finds this report not credible as it contradicts his earlier statements during treatment that his current chronic sinusitis symptoms began in 2006 after raking leaves covered in "a white powder."  See e.g., June 2010 private treatment record.  Although the record shows earlier complaints of sinusitis, the Veteran's association of his problem at that time with this 2006 incident undermines the credibility of any later statements that his sinusitis was clearly attributable to an earlier incident, including his military service.

The Veteran's wife is a pulmonary technologist.  She has linked his current chronic sinusitis to his military service and reported that she treated the Veteran for sinus problems intermittently since his separation from service.  The medical evidence consistently finds that the Veteran's in-service sinusitis was acute and resolved well before his separation from service.  She has not provided sufficient rationale to refute these findings.  Moreover, as a pulmonary technologist, the Veteran's wife is not shown to have the same level of knowledge, skill, and/or expertise as the VA examiners and therefore her etiological opinion is less probative.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for sinusitis and his appeal of this issue must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).


VII.  Headaches & Acid Reflux

The Veteran has reported that his headaches and acid reflux are related to his sinusitis.  

The record shows complaints of sinus headaches, a diagnosis of gastroesophageal reflux disease

No examination was provided with regard to either issue.  Again, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. 79, 81-82 (2006).  In this case, the record does not show and the Veteran does not allege that either condition began in service.  Instead he has argued that they are related to his sinusitis.  As explained above, service connection is not warranted for sinusitis.  Therefore, there is no service connected disability to which either condition may be linked; thus, no examination is necessary.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. 79 (2006).

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for headaches and acid reflux.  Thus, his appeal as to these issues must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).


VIII.  Bilateral Hearing Loss

The Veteran is also seeking service connection for bilateral hearing loss.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

There is no evidence of a compensable hearing loss disability within one year of separation of active service.  The Veteran underwent an October 2012 VA examination in conjunction with this claim.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 45, 55, 55, 50, and 60 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 60, 70, 70, 70, and 70 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 92 percent for the right ear and 94 percent for the left ear.

The October 2012 VA examiner found that the Veteran's hearing loss was not at least as likely as not caused by or the result of his military service.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation; then provided a medical nexus opinion with rationale.  Therefore, this examination is adequate for VA purposes.  This examiner noted that the Veteran worked as a combat medic in the Army with exposure to gunfire from 1972-1975.  For clarification, the Board notes that the Veteran served as a medical corpsman, but there is no indication in his record that he served in combat.  He had no foreign or sea service and received no awards or medals indicative of combat service.  The Veteran then worked as a pipe fitter in the civilian sector with construction noise exposure.  He denied recreational noise exposure.  This examiner noted that the Veteran's hearing was normal at both enlistment and separation.   The examiner explained the effects of noise exposure in general.  Exposure to either impulse sounds or continuous exposure can cause temporary threshold shift, which usually abates in 16 to 48 hours after the exposure.  Impulse noise may also result in immediate and permanent hearing loss.  Continuous and repeated exposure to loud noise may also cause permanent hearing loss.  Since the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent hearing loss.  The Veteran has not provided a positive medical nexus opinion on the issue of direct service connection.

Turning to the question of secondary service connection, the Veteran has argued that his hearing loss is causally connected to his sinusitis and has submitted a December 2012 private physician's statement linking the two.  Nonetheless, as the Veteran is not service connected for sinusitis, that condition cannot form the basis for secondary service connection.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


IX.  Loss of Balance

Additionally, the Veteran is claiming service connection for loss of balance associated with bilateral hearing loss.  

No examination was provided with regard to this issue.  The record does not show and the Veteran does not allege that his loss of balance began in service.  Instead he has argued that it is related to his hearing loss.  As explained above, service connection is not warranted for hearing loss.  Therefore, there is no service connected disability to which either condition may be linked, and so, no examination is necessary.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. 79 (2006).

Thus, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for loss of balance and his appeal must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).


X.  Dental

Finally, the Veteran is seeking compensation for a dental disorder.  Specifically, he has argued that his acid reflux has worn away the enamel of his teeth along the gum line, causing the loss of several teeth.  

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, DCs 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

The Board notes that the portion of VA's Schedule for Rating Disabilities addressing dental and oral conditions was revised effective September 10, 2017.  The Veteran has not been notified as to the changes in the regulations and the RO has not adjudicated his claims under the new regulations; however, as the new regulations involve benign or malignant neoplasms that are not applicable to the Veteran's current claim and the other changes involved only clarification of the rating terms, the Board finds that there is no prejudice in adjudicating the Veteran's dental claim.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the RO/AMC for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

The record shows that the Veteran wears dentures.  Again, the Veteran contends that he has lost teeth due to acid reflux, which in turn was caused by sinusitis.  As explained above, neither of these underlying conditions are service connected.  As such, they cannot form the underlying basis for a secondary service connection claim.

Furthermore, the dental disability claimed, loss of teeth due to erosion of enamel along the gum line, is not a compensable dental disorder.

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection for compensation purposes could be allowed. 

The records do not indicate that during service the Veteran incurred an injury to the mandible or maxilla and the Veteran does not contend otherwise.  There is lay evidence of the loss of multiple teeth after service, but no indication that this was the result of the loss of mandible or maxilla.  Thus, none of the other DCs, 9900 through 9916, apply in this case.  Again, DCs 9917 and 9918 are not applicable because they involve neoplasms, which are not present in this case.

While service connection may be established for treatment purposes for replaceable missing teeth and periodontal disease, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth or periodontal disease.  As neither condition is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's claim is not warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not a disability for compensation purposes). In addition, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, DCs 9913-9916.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed dental disorder for compensation purposes. 

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for neck condition is denied.

Service connection for loss of muscle of right arm is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.



REMAND

In this case, the record does not include a VA examination of the skin.  

The Veteran has reported recurring skin rashes since service.  In a February 1996 private treatment record, he reported ongoing dermatitis of the feet since service.  During the current appeal, he and his wife have noted ongoing rashes on his hands feet, and legs since service.  He is competent to state that his skin became irritated during service and that he continues to have ongoing skin complaints.  The medical record documents a wide variety of skin complaints including allergic dermatitis, cysts, and blisters.  He is allergic to several medications with notations that ibuprofen, morphine, Novocaine, and Relafen cause skin allergies.  Additionally, he was found to have dyshidrotic eczema associated with his celiac disease.  As such a medical examination and opinion are necessary to identify all of his skin conditions and to determine whether he has a current skin condition that is etiologically related to his in-service complaints.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination by an appropriately qualified examiner to determine etiology with regard to any current skin condition.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

a.  Identify all relevant diagnoses associated with the Veteran's complaints of skin rashes and blisters.

b.  For each condition identified, provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin condition had its onset during active service or was caused by active service.

The examiner must support any and all opinions with a rationale.

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Following completion of the above and any additional indicated development, the AOJ should review the claims file and readjudicate the claim of service connection for skin condition in light of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


